Per Curiam.

It is very questionable whether what took >lace between the parties amounted to a valid exchange of , . , 1 . , , torses, so as to pass the property. Admitting, however, there ras a valid exchange, the plaintiff below had no right of action. Ie showed no property in himself, sufficient to maintain trover; or he acted in the capacity of an agent for Freeman and Crane, Che horse he let the defendant have was their property, and the iroperty in the mare vested in them, if it passed from the deéndant by that exchange, (a) Besides, the merits of the J , . hange appear to have been the subject of the former trial be-ween the parties, and ought not, therefore, to be again drawn *150into question. Whether that judgment was properly obtained or no(;} cannof; £,e the subject of inquiry in this case. The judgment below must be reversed.
Judgment of reversal,

 Though a mere servant has not such a special property as will enable him to laintain trover, yet a bailee or trustee, or any other person who is responsible to is principal, may maintain the action; and the lawful possession of the goods is, rima facie, evidence of property. 3 Saund. 47. b. c. d. 1 East, 244, 4 East, 214. Salk, 290. Cro, Elix. 819.